11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Jay Miranda,                                * From the 104th District Court
                                              of Taylor County,
                                              Trial Court No. 20545B.

Vs. No. 11-19-00207-CR                      * August 30, 2019

The State of Texas,                         * Per Curiam Memorandum Opinion
                                              (Panel consists of: Bailey, C.J.,
                                              Stretcher, J., and Wright, S.C.J.,
                                              sitting by assignment)
                                              (Willson, J., not participating)

     This court has considered Jay Miranda’s motion to dismiss his appeal and
concludes that the motion should be granted. Therefore, in accordance with this
court’s opinion, the appeal is dismissed.